TilsoN, Judge:
This appeal to reappraisement has been submitted for decision upon tbe following stipulation:
(1) That the rayon doilies, which are not subject to T. D. 46158, from Japan, covered by the appeal enumerated above, are of the same character and description as those covered by the decision in United States v. Nippon Dry Goods Co., Reappraisement Decision 5006, affirming Reappraisement Decision 4704, and which were appraised on the same basis, the issue herein being the same as the issue in the above-named case, and that the record in that case may be incorporated herein.
(2) That the appraised values of the rayon doilies, which are not subject to T. D. 46158, from Japan, covered by appeal listed above, less any additions made by the importer by reason of the so-called Japanese consumption tax, represent the export values of such merchandise under the decision above stated, and that there were no higher values at the time of exportation thereof.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable foreign value of tbe rayon doilies covered by this, appeal is tbe appraised value, less any amounts added by tbe importer by reason of tbe so-called Japanese consumption tax, and that there was no higher export value. Judgment will be rendered accordingly.